Citation Nr: 0628064	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for arthritis of the right hip, 
previously claimed as a right leg condition.  The Board 
reviewed this matter initially in December 2003, at which 
time, the Board reopened the claim for service connection of 
arthritis of the right hip and remanded the matter for 
evidentiary and procedural issues.


FINDINGS OF FACT

Service medical records show no findings pertaining to an 
injury to the right hip or arthritis of the right hip; post-
service treatment records show no diagnosis of arthritis of 
the right hip.


CONCLUSION OF LAW

Arthritis of the right hip was not incurred in or aggravated 
by military service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in August 2001, seven months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO sent an additional 
VCAA notice in June 2004.  Collectively, the VCAA notices 
comply with all four requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that the letters (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (3) inform the claimant 
about the information and evidence that VA will attempt to 
provide on her behalf; and (4) request the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection initially, but 
she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The AMC did provide her with 
this information in the April 2006 Supplemental Statement of 
the Case.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection of arthritis of the right hip, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records unless 
destroyed or unavailable.  In this regard, in the previous 
remand, the Board directed the RO to obtain the records 
identified by the veteran as showing treatment of her right 
leg injury at Hunter College in 1944.  As instructed, the AMC 
made four attempts to obtain the records from the National 
Personnel Records Center (NPRC).  The NPRC responded on each 
occasion and in its first response in June 2004, NPRC stated 
that a request for a clinical search must be limited to one 
year.  The AMC corrected the deficiency in its initial 
request and made three additional requests; the reply on each 
occasion was that no search was possible without the name of 
the hospital.  

In July 2004, the veteran responded to the June 2004 VCAA 
notice letter, stating, "Be advised that I have no intention 
to repeat all the accurate facts and evidence which was 
submitted in my service connection claims filed in 1969 and 
2001."  A reasonable inference from her statement is that 
she had no new information to offer.  The Board finds, as the 
AMC did also, that any further attempts to obtain the records 
from NPRC would be futile, since the veteran refused to 
cooperate any further.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  The Supplemental Statement of the Case 
met the requirements of 38 C.F.R. § 3.159(e).

The medical evidence is sufficient to resolve the issue in 
this case; there is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board finds that in the absence of any 
competent evidence of any abnormal findings indicative of or 
attributed to a right hip injury or chronic disease, 
including arthritis of the right hip, and with no competent 
evidence of a current diagnosis of arthritis of the right 
hip, a medical opinion is not warranted with respect to the 
claim for service connection.  Id; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); compare Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
manifested to a degree of 10 percent or more within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, VA records for treatment from 1993 to 2006, VA 
examination reports, internet web pages, and her contentions, 
as presented in numerous letters and argument.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that in 1944 she slipped on ice at 
Hunter College while "en route to the Armory in New York for 
a medical evaluation."  She contends that her superiors in 
command acted negligently in failing to remove her from the 
platoon after the fall.  She also contends that she 
complained about her condition to a U.S. Navy medic in May 
1946 prior her discharge, but was not examined.  The veteran 
argues that the negligence of her superiors alone should be 
enough to warrant service connection.  As a preliminary 
matter, it should be recognized that the presence or absence 
of third-party negligence has no bearing on the merits of a 
claim for service connection for a disability on a direct, 
presumptive, or secondary basis.  38 U.S.C.A. §§ 1110, 1131. 
 The act of negligence of an active military member has 
relevance elsewhere, e.g., The Federal Torts Claims Act, 28 
U.S.C.A. § 1346 (West 2002).   A review of the record fails 
to disclose sufficient evidence of a relationship between the 
veteran's service and arthritis of the right hip.  

Contrary to the veteran's allegation that she fell on the ice 
in December 1944 and complained to a medic before she was 
discharged, service medical records, which include a 
separation physical examination in May 1946, show no findings 
attributed to an injury of the right hip.  Moreover, the 
veteran's separation physical examination indicated a normal 
musculoskeletal system.  Establishing "direct" service 
connection for a disability not clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In the instant case, the record establishes none of these 
elements of proof.  

Before addressing each element, it should be noted that while 
the Board emphasizes that the adjudication of claims for 
benefits under title 38, United States Code, is 
nonadversarial, the Board, as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this regard, the United States 
Court of Appeals for the Federal Circuit had found that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden, 
125 F.3d at 1481 (Fed. Cir. 1997).  In Caluza, 7 Vet. App. at 
510-11, the Court held that credibility can be impeached 
generally by a showing of:  "interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  For 
oral testimony, a hearing officer can consider: "demeanor of 
the witness, the facial plausibility of the testimony, and 
the consistency of the witness testimony and affidavits."  
For documentary evidence: "A VA adjudicator may properly 
consider internal consistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."  

Currently, the veteran's statements indicate that in December 
1944, she injured her right hip in a fall.  Her lay statement 
is considered competent, insofar as she relates the onset and 
continuity of symptomatology, including pain.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  A decision must now be 
made as to the credibility of her lay statement in the 
context of probative medical evidence.  See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In this regard, the 
record is replete with lapses and inconsistencies regarding 
what, if any, injury the veteran incurred in service.  It is 
significant that in her initial 1968 application for service 
connection, the veteran claimed that she was treated for a 
twisted and sprained right ankle.  She was claiming service 
connection for neuritis of the right leg.  Neuritis is 
defined as "inflammation of a nerve, with pain and 
tenderness, anesthesia and paresthesias, paralysis, wasting, 
and disappearance of the reflexes".  Dorland's Illustrated 
Medical Dictionary, 30th Edition, p. 1252.  There is no 
mention of a fall or injury to her right hip.  In subsequent 
correspondence in 1968 and 1969, she continues to reference 
an injury to her right foot only.  For example, in a letter 
dated in January 1969, the veteran states, "I did return to 
Hunter College and soaked my right foot in a scrub bucket." 
She also refers generally to the right leg.  The only 
treatment suggested by the record occurred at her place of 
employment in October 1967 and refers to the neuritis of the 
right knee.  It is also noteworthy that her employer also 
processed a claim for a right leg disability in 1968-69, 
which it denied and the veteran appealed.

The VA compensation physical examination the veteran 
underwent in May 1971 also fails to substantiate the 
veteran's claims.  During that examination, the veteran's 
present complaints included, among other things, stiffness in 
her right leg.  The clinician determined that the veteran's 
musculoskeletal system was normal.  From the time of this 
examination until 1994, there is no record of any findings 
pertaining to the right hip.  A note in January 1994 shows 
what appears to be a problem list, which includes traumatic 
arthritis of the right hip, right knee, and lumbar spine.  
The pertinent diagnostic assessment was DJD (degenerative 
joint disease).  The Board does not find this evidence 
substantiates a diagnosis of arthritis of the right hip, 
however, because no clinical evidence is shown to 
substantiate that diagnosis either in previous entries or 
contemporaneously.  There are no x-rays of the hip and the 
physical examination of the lower extremities was limited to 
whether there was edema (there was none).  Moreover, the 
diagnosis of DJD does not specify the joint or joints 
involved.  To assume that DJD referred to the right hip would 
be pure speculation; thus, reasonable doubt is not for 
application.  38 C.F.R. § 3.102 (2005).  

Records dated through 2006 show only a couple of complaints 
of right hip pain, which are documented in October 2002.  On 
one occasion the veteran complained of tenderness over the 
right parasacral area to palpation with flexion of the hip on 
the pelvis and with posterior extension of the thigh on the 
pelvis.  The pertinent assessment was mechanical low back 
pain.  The only other concern demonstrated in these records 
was for the veteran's osteopenia.  (The term osteopenia is 
used to refer to any decrease in bone loss below normal.  
Dorland's, p. 1336).  Although an assessment in November 2003 
indicates the veteran's bone density was evaluated in 
relationship with the diagnosis of osteoarthritis, there is 
no indication that the diagnosis pertained to the right hip.   
In addition to the lack of a diagnosis, there are positive 
findings that contradict the existence of arthritis in the 
right hip.  In this regard, a Physical Medicine and 
Rehabilitative Services evaluation, accomplished in October 
2002, reflected range of motion of the right hip, knee, 
ankle, and foot were all within normal limits.  Muscle tone 
for the right lower extremity was normal.  Finally, pain was 
noted in the right shoulder and low back, but none was noted 
in any other joints.  The Board is unable to find a current 
diagnosis of arthritis of the right hip based on the evidence 
of record.  

The evidence fails to establish the three elements of proof 
for service connection.  Cuevas, 3 Vet. App. at 548.  The 
Board is unable to find that the veteran incurred an injury 
to her right hip in service because service medical records 
show no such injury.  Furthermore, her separation physical 
examination was completely normal and post-service medical 
evidence, including a VA examination from 1971, indicates the 
musculoskeletal system is normal.  There is a significant 
lapse between the VA examination and additional complaints of 
right hip pain in 1994.  In sum, the evidence of record fails 
in four essential respects: (1) it does not establish a 
chronic right hip disability in service; (2) it fails to show 
continuity of symptomatology from service to the present; (3) 
it fails to reflect a diagnosis of arthritis of the right hip 
within one year of service, and (4) it fails to establish a 
medical nexus between the claimed disability and an injury or 
disease in service.  Accordingly, service connection for 
arthritis of the right hip is not warranted and the appeal is 
denied.  


ORDER

Service connection for arthritis of the right hip is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


